  Case 14-25232      Doc 56     Filed 03/14/19 Entered 03/14/19 11:33:30           Desc Main
                                  Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                          Chapter 13 No.     14-25232
Alejandro Gutierrez and Ludivina Gutierrez                Judge     Pamela S. Hollis


                                         Debtors

          NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

       PLEASE TAKE NOTICE that on March 14, 2019, I filed the attached Response to
Notice of Final Cure, a copy of which is hereby served upon you.

                                             /s/ Mark Johnson

                                     Certificate of Service

       The undersigned certifies that he served a copy of the Notice of Filing and Response to
Notice of Final Cure on the Debtors by depositing same in the United States mail at 150 N
Michigan Ave., Chicago, Illinois 60601 at 5:00 p.m. on March 14, 2019 with proper postage
prepaid and on the other listed parties via ECF notification.


                                                    /s/ Mark Johnson
                                                    Mark Johnson ARDC# 6284911

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.1225
  Case 14-25232      Doc 56     Filed 03/14/19 Entered 03/14/19 11:33:30   Desc Main
                                  Document     Page 2 of 2


SERVICE LIST

Alejandro Gutierrez and Ludivina Gutierrez
279 E. Daisy Circle
Romeoville, IL 60446

Glenn B. Stearns
801 Warrenville Road, Suite 650
Lisle, IL 60532

David H. Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
